Citation Nr: 1708686	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-08 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for a prostate disorder.

2. Whether new and material evidence has been received in order to reopen a claim for service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease with left lower extremity neuropathy/radiculopathy.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, an informal hearing with a Decision Review Officer (DRO) was held at the RO.  An informal conference report is of record.

A hearing was held before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.  Thereafter, the Veteran's representative submitted additional medical evidence without a waiver of initial RO consideration of the evidence.  However, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

By way of background, the Board notes that in a March 1973 rating decision, the RO initially denied service connection for lumbar strain.  The Veteran sought to reopen this claim and, in a March 2007 rating decision, the RO determined that no new and material evidence had been submitted sufficient to reopen the claim.  

In May 2009, the RO denied the Veteran's claim for left lower extremity neuropathy.  The Board notes, however, that, in his September 2007 claim, the Veteran claimed "numbness of hands and arms - residuals of spine injury," underneath which he wrote quotation marks followed by "left thigh."  The Veteran also requested that the RO obtain and review his medical records from the VA Martinez outpatient clinic.  Prior to the May 2009 rating decision on appeal, a July 2007 VA treatment record, associated with the claims file in February 2008, showed that the Veteran was diagnosed as having "degenerative joint disease of the lumbar spine L5 with radiculopathy and numbness of the legs.  Another July 2007 entry assessed the Veteran with "[d]egenerative joint disease of both the cervical and lumbar spine, [s]ervice connected with radicular pain," and noted that he was "currently upgrading his [s]ervice connection."  Moreover, subsequent statements by the Veteran, such as the one made in his March 2010 Notice of Disagreement (NOD), reflect that the Veteran intended to seek to establish service connection for a "lower back condition that is causing lower extremities numbness."  

In light of the Board's duty to liberally construe the Veteran's statements, the Board has construed the September 2007 statement regarding numbness of the left thigh as a claim that also encompasses service connection for a lumbar spine disorder as a residual of a spine injury.  Therefore, the Board has framed the issue as entitlement to service connection for a lumbar spine disorder, to include left lower extremity neuropathy/radiculopathy.    See 38 C.F.R. § 20.201; Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).   In light of the above, the Board finds that the RO, in the May 2009 rating decision, failed to consider that the scope of the Veteran's September 2007 claim included entitlement to service connection for a lumbar spine disorder.  However, the RO did ultimately correctly frame and adjudicate this issue in a May 2016 Supplemental Statement of the Case (SSOC).  

The Board notes that the September 2007 claim and additional, relevant VA treatment reports were received within one year of the March 2007 rating decision in which the RO denied service connection for lumbar strain because no new and material evidence had been received.  See 38 C.F.R. § 3.156 (b) (2016).  The Board need not consider whether new and material evidence has been submitted under 38 C.F.R. § 3.156(a) since the March 2007 rating decision, as 38 C.F.R. § 3.156 (b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence, such as the May 2009 rating decision in this case, will effectively be considered as part of the original claim.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the March 2007 rating decision did not become final.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Nevertheless, as the March 1973 rating decision in which the RO initially denied service connection for lumbar strain is a final decision, the Board must review the question of whether new and material evidence has been receive sufficient to reopen the claim.  Again, the March 2007 rating decision found that no new and material evidence had been submitted.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains additional VA treatment reports that were considered in the May 2016 SSOC.  Accordingly, any future consideration of this case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disorder, to include left lower extremity radiculopathy and entitlement to service connection for a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. In a March 1973 rating decision, the AOJ denied service connection for prostatitis and lumbar strain.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

2. The evidence received since the March 1973 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision denying service connection for prostatitis and lumbar strain is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims for service connection for a prostate disorder and lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In a March 1973 decision, the RO denied service connection for prostatitis because a prostate disorder was not diagnosed at the December 1972 VA examination.  Specifically, during the VA examination, the Veteran reported no symptoms referable to his prostate.  In addition, the RO denied service connection for lumbar strain because, although lumbar strain was diagnosed, it was not supported by the findings of the VA examination.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit an NOD.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the March 1973 rating decision, the evidence of record included the Veteran's service treatment records, a VA examination, and statements from the Veteran. 

The evidence received since the March 1973 rating decision includes evidence that is both new and material to the claims.  In particular, VA treatment reports and VA examinations reveal that the Veteran was assessed as having benign prostatic hypertrophy and degenerative joint disease of the lumbar spine with left lower extremity radiculopathy.  In addition, the Veteran presented testimony at an October 2016 hearing regarding the functional impairment caused by his prostate disorder and his low back disorder.  Furthermore, a positive medical opinion linking the Veteran's current benign prostatic hypertrophy and his lumbar spine disorder to his military service was provided by the Veteran's VA primary care physician.   

This additional evidence relates to unestablished facts necessary to substantiate the claims (a current diagnosis and a possible link between a current disorder and military service), and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade, supra.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a prostate disorder and lumbar spine disorder are reopened.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a prostate disorder is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a lumbar spine disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Veteran contends that his current prostate disorder manifested during his military service.  The Veteran was last afforded a VA examination in connection with his claim for a prostate disorder in May 2016.  The Veteran was assessed as having benign prostatic hypertrophy.   In an addendum opinion, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, based on a review of all available medical records, the Veteran's history, and examination, the treatment for prostatitis in service was acute.  In addition, the Veteran's separation examination and 1972 VA examination were negative for an ongoing prostate condition.  The examiner noted that the medical records were silent for 38 years until the Veteran was treated for acute prostatitis in 2008.  The examiner further explained that there is no causal link between a history of acute prostatitis and benign prostatic hypertrophy because prostatitis is an infectious condition treated with antibiotics.  

The Board finds that the medical opinion is inadequate because the examiner did not explain the significance of the decades-long evidentiary gap.  Disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, in rendering her opinion, she did not discuss the Veteran's report during the VA examination of ongoing symptoms following separation from service.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that remand is necessary to obtain a fully adequate VA opinion.  (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").

In addition, the Board notes that Veteran's VA primary care physician opined that the Veteran's current condition of benign prostatic hypertrophy is more likely than not due to his military service.  The physician noted a history of prostatitis, diagnosed in service, chronic, now wearing incontinence pads.   However, the physician provided no supporting rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet.App. 210, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Accordingly, the Board finds that an additional VA opinion is warranted.  See Monzingo, 26 Vet.App. at 107 (noting that if an "opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains," to include triggering the Secretary's duty to assist).   

The Veteran also asserts that his current lumbar spine disorder with lower extremity radiculopathy was incurred during his military service following a motor vehicle accident.  The Veteran was last afforded a VA examination in May 2016 at which time he was diagnosed as having degenerative joint disease with lower extremity radiculopathy.  The examiner opined that it was less likely as not that the Veteran's degenerative joint disease with lower extremity radiculopathy was incurred in service.  The examiner explained that there is no objective medical evidence to suggest that the Veteran's lumbar spine pain was a chronic and disabling condition during service or shortly after separation.  The examiner stated that the Veteran's 1971 Medical Board reported no objective residuals and the separation examination was negative for an ongoing lumbar spine condition.  The examiner further stated that the 1972 VA examination showed no objective findings for lumbar strain.  Finally, she noted that the medical records were silent for 35 years before the Veteran was treated at the VA for his current lumbar spine condition.  

The Board finds that the VA examiner's medical opinion does not appear to be based on an accurate factual premise for several reasons.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Service treatment reports show that following a car accident, the Veteran continued to complain of low back pain for three months.  At the time, a low back examination revealed some mild perilumbar muscle spasming and diffuse tenderness of the lumbar spine posteriorly.  Although several examiners believed that the Veteran was malingering, he was nevertheless diagnosed as having a lumbar sprain/strain and was placed on limited duty.  See October 1970 service treatment record.  A July 1971 Medical Board report indicates that the Veteran was diagnosed as having lumbar strain, secondary to a cervical spine fracture which was found to be incurred in the line of duty.  Furthermore, the Veteran reported on the June 1971 Report of Medical History at separation that he had recurrent back pain.  Moreover, the examiner at separation noted that the Veteran was involved in a car accident and had pain in his lower back.  

In addition, shortly following service, the December 1973 VA examiner diagnosed a post-accident residual of lumbar sprain.  Physical examination of the Veteran revealed a full range of motion of the lumbar spine; however, he complained of pain on motion.  During the May 2016 VA examination and during the Board hearing, the Veteran stated that he had ongoing low back pain after separating from service.  See Bd. Hr. Tr. at 8.

The Veteran's VA primary care physician opined that the Veteran's degenerative joint disease of the lumbar spine with L5 radiculopathy was more likely than not due to his military service.  However, the physician provided no supporting rationale for his opinion.  See Monzingo, supra.   Based on the foregoing, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's lumbar spine disorder with radiculopathy.  Id.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate disorder, low back disorder, and lower extremity radiculopathy. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records. 

2. After the foregoing development is completed, the AOJ should refer the Veteran's claims file to the May 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's prostate disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.  

In rendering this opinion, the examiner should address the 
the May 2016 VA examination report noting that the Veteran stated that he had frequent urination during service and that after discharge from service, he sometimes had burning and irritation in his prostate and urinary urgency; the May 2016 VA examination report finding that the Veteran has voiding dysfunction secondary to benign prostatic hypertrophy; and the September 2016 VA medical opinion that the Veteran's benign prostatic hypertrophy is more likely than not due to military service and that prostatitis was diagnosed in service and was chronic.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After the foregoing development is completed, the AOJ should refer the Veteran's claims file to the May 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's low back disorder and lower extremity radiculopathy.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease with lower extremity radiculopathy manifested during active service, manifested to a compensable degree within one year of separation from service, or is otherwise causally or etiologically related to his active service, including the in-service diagnosis of lumbar strain/sprain.  

In rendering this opinion, the examiner should address the October 1970 service treatment record showing mild perilumbar muscle spasming and diffuse tenderness of the lumbar spine posteriorly and a diagnosis of lumbar sprain/strain;  a July 1971 Medical Board report showing a diagnosis of  lumbar strain, secondary to a cervical spine fracture noted to be incurred in the line of duty; the June 1971 Report of Medical History at separation in which the Veteran check off that he had recurrent back pain and the examiner's note that the Veteran was involved in a car accident and had pain in his lower back; the December 1973 VA examination report showing that the Veteran complained of pain on range of motion testing of the lumbar spine and was diagnosed with post-accident residual of lumbar sprain; the September 2016 VA medical opinion that the Veteran's degenerative joint disease of the lumbar spine with L5 radiculopathy is more likely than not due to his military service; and the Veteran's reports of ongoing low back pain since service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


